

115 HR 905 IH: You Own Devices Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 905IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Farenthold (for himself and Mr. Polis) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 17, United States Code, to provide that the first sale doctrine applies to any
			 computer program that enables a machine or other product to operate, and
			 for other purposes.
	
 1.Short TitleThis Act may be cited as the “You Own Devices Act”. 2.First Sale Doctrine and Certain Computer Programs (a)In GeneralSection 109 of title 17, United States Code, is amended by adding at the end the following:
				
					(f)Transfer of Certain Computer Programs
 (1)In generalNotwithstanding section 106 or section 117, if a computer program enables any part of a machine or other product to operate, the owner of the machine or other product is entitled to transfer an authorized copy of the computer program, or the right to obtain such copy, when the owner sells, leases, or otherwise transfers the machine or other product to another person. The right to transfer provided under this subsection may not be waived by any agreement.
 (2)Security and error correctionAny right to receive modifications to the computer program described in paragraph (1) relating in whole or in part to security or error correction that applied to the owner of the machine or other product described in paragraph (1) shall apply to the person to whom the machine or product and the copy of the computer program are transferred.
 (3)Treatment of unauthorized copiesNothing in this subsection should be construed as permitting the owner of a machine or other product to retain an unauthorized copy of the computer program described in paragraph (1) after transferring the machine or other product and the copy of the computer program to another person..
 (b)Effective DateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to transfers of computer programs occurring on or after such date.
			